DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/22 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellett et al. (GB 2033584 A, hereinafter Kellett) in view of Suzuki et al. (US 4225802 A, hereinafter Suzuki).
As to claim 1, Kellett teaches an accelerometer (title) comprising: 
a housing (being a housing comprising at least elements 10, 26 and 30) having an internal cavity (fig. 1); 
a piezoelectric material 16 disposed in the internal cavity; 
a mass 18 disposed in the internal cavity; and 
a spring 24 (pg. 2 line 40) compressively preloaded against the piezoelectric material (fig. 1 and pg. 2 lines 40-48 teach that the spring is compressed against the mass 18 by a thrust plate 26); 
wherein the mass is movable when the housing experiences an acceleration (due to shock or vibration, as taught in pg. 2 lines 71-89) such that the mass acts upon the spring (e.g. if the mass moves upward due to the acceleration) and the spring acts against the piezoelectric material (the spring pushes down on the piezoelectric material via the mass, and if the mass moves slightly upward due to acceleration, the spring continues to act on the piezoelectric material), the piezoelectric material outputting a signal corresponding to a magnitude of the acceleration (pg. 2 lines 71-89).  
Kellett does not teach wherein the mass is movable towards the piezoelectric material (because the mass is in constant contact with the piezoelectric material), and
wherein the spring is disposed between the piezoelectric material and the mass to bias the mass away from the piezoelectric material against a portion of the housing.
Suzuki teaches a piezoelectric knocking detector (title; fig. 2) comprising a housing 1, 11, a piezoelectric material 2 and a mass 6 biased between the housing and piezoelectric material at least by two springs 7-8, wherein the piezoelectric material generates a signal based on an acceleration applied to the detector (col. 3, lines 17-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kellett such that the mass is supported between the housing and piezoelectric material at least by a second spring as taught by Suzuki since such a modification would be a simple substitution of one method of supporting a mass between a housing and piezoelectric material for another for the predictable result that acceleration is still successfully detected.
Kellett as modified teaches wherein the mass 18 (Kellett) is movable towards the piezoelectric material (e.g. when spring 7 of Suzuki is compressed), and
wherein the spring 7 (Suzuki) is disposed between the piezoelectric material 16 (Kellett) and the mass to bias the mass away from the piezoelectric material against a portion 26 (Kellett) of the housing.

As to claim 2, Kellett as modified teaches wherein the portion 26 (Kellett) of the housing comprises a removable top portion 26 (Kellett), the spring 7 (Suzuki) being disposed between the piezoelectric material 16 (Kellett) and the top portion 26 (Kellett) of the housing.

As to claim 3, Kellett as modified teaches wherein the removable top portion 26 (Kellett) is movable (when pushed by a threaded metal plug 30 – pg. 2 lines 45-50 of Kellett) to apply a predetermined compressive force to compressively preload the spring 7 (Suzuki) against the piezoelectric material 16 (Kellett).

As to claim 4, Kellett as modified teaches wherein the spring 7 (Suzuki) is a Bellville type spring (the shape of the spring 7, as described on col. 3 lines 56-57, col. 4 lines 15-18 and fig. 2 of Suzuki, is that of a Belleville type spring).

As to claim 7, Kellett as modified teaches wherein the spring 7 (Suzuki) is a first spring and the accelerometer further comprises a second spring 24 (Kellett) disposed between the mass and an internal surface of the housing (see the figure of Kellett).  

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellett in view of Suzuki as applied to claim 1 above and further in view of Albert (US 4221131 A).
As to claim 5, Kellett as modified teaches the limitations of the claim except a stop for limiting a movement range of the mass in a direction opposite to a direction of the acceleration.
Albert teaches an accelerometer (fig. 2) with a mass 50, a housing 52 and a stop (e.g. stop A or B) for limiting a movement range of the mass in a direction opposite to a direction of the acceleration (i.e. if the acceleration is downward, then stop A prevents the mass from moving too far upward relative to the housing; if the acceleration is upward, then stop B prevent the mass from moving too far downward relative to the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the housing and mass of Kellett as modified such that the housing has a stop for limiting a movement range of the mass in a direction opposite to a direction of the acceleration, as taught by Albert so as to further protect the piezoelectric element (in Kellett, pg. 1 lines 66-71 and pg. 2 lines 23-32 teach that the piezoelectric material is protected from excessive forces perpendicular to the sensing direction, and col. 3 lines 35-40 of Albert teach that the stop protects a sensitive element 68 from excessive force parallel to the sensing direction; therefore, it would have been obvious to incorporate the teachings of Albert to further protect the piezoelectric material of Kellett).

As to claim 6, Kellett as modified teaches wherein the stop (stop A or B of Albert) is a step formed on an interior surface of the housing.

Claims 8-11, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellett et al. (GB 2033584 A, hereinafter Kellett) in view of Suzuki et al. (US 4225802 A, hereinafter Suzuki) and Nie et al. (US 20200174034 A1, hereinafter Nie).
As to claim 8, Kellett teaches an accelerometer comprising: 
a housing (being a housing comprising at least elements 10, 26 and 30) having a first internal cavity; 
a first piezoelectric material 16 disposed in the first internal cavity; 
a first mass 18 disposed in the first internal cavity ; 
a first spring 24 compressively preloaded against the first piezoelectric material; and 
wherein the first mass is movable when the housing experiences a first acceleration (in response to the shock or vibrations, discussed above) in a first direction (vertical direction in fig. 1) such that the first mass acts upon the first spring and the first spring acts against the first piezoelectric material (e.g. when the device in fig. 1 is accelerated downward, the mass will move upward against the spring and the spring will act slightly less compressively against the piezoelectric material), the first piezoelectric material outputting a first signal corresponding to a magnitude of the first acceleration (see pg. 2 lines 71-89)C:\Myfiles\Applications\10141\10141.AM2.docsignal corresponding to a magnitude of the first acceleration; and .
Kellett does not teach that the housing has a second internal cavity;
a second piezoelectric material disposed in the second internal cavity; 
the first mass is movable towards the first piezoelectric material;
a second mass disposed in the second internal cavity to be movable towards the second piezoelectric material; 
the first spring is disposed between the first piezoelectric material and the first mass to bias the first mass away from the piezoelectric material against a first portion of the housing;
a second spring disposed between the second piezoelectric material and the second mass to bias the second mass away from the piezoelectric material against a second portion of the housing such that the second spring is compressively preloaded against the second piezoelectric material; 
the second mass is movable when the housing experiences a second acceleration in a second direction such that the second mass acts upon the second spring and the second spring acts against the second piezoelectric material, the second piezoelectric material outputting a second signal corresponding to a magnitude of the second acceleration, the first acceleration being in a direction different from a direction of the second acceleration.
Regarding the limitation of a first spring disposed between the first piezoelectric material and the first mass,
Suzuki teaches a piezoelectric knocking detector (title; fig. 2) comprising a housing 1, 11, a piezoelectric material 2 and a mass 6 biased between the housing and piezoelectric material at least by two springs 7-8, wherein the piezoelectric material generates a signal based on an acceleration applied to the detector (col. 3, lines 17-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kellett such that the mass is supported between the housing and piezoelectric material at least by a second spring as taught by Suzuki since such a modification would be a simple substitution of one method of supporting a mass between a housing and piezoelectric material for another for the predictable result that acceleration is still successfully detected.
Regarding the second cavity and second mass,
Nie teaches the concept of a three-axis piezoelectric accelerometer (fig. 2; ¶27 teaches that the three-axis accelerometer is comprised of three accelerometers 2 aligned along the X, Y and Z axes) comprising a housing (formed of a base 4 and covers 7 covering each of the accelerometers – see ¶29 and ¶41), wherein the housing contains each of the accelerometers in a respective cavity formed between the respective covers 7 and the base 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kellett as modified to be configured as a 3-axis accelerometer wherein the housing is modified to be configured with three sets of the modified Kellett’s accelerometer structure aligned along the X-Z axes, as taught by Nie so as to be able to sense along all three axes.
Kellett as modified teaches that the housing 10 (Kellett) has a second internal cavity (for containing a second of the three accelerometers);
a second piezoelectric material (this is identical to the first piezoelectric material 16 taught by Kellett and is associated with the second of the three accelerometers) disposed in the second internal cavity; 
the first mass 18 (Kellett) is movable towards the first piezoelectric material (e.g. when the spring 7 of Suzuki, which is now the claimed first spring, is compressed by the mass);
a second mass (this is identical to the first mass 18 taught by Kellett and is associated with the second of the three accelerometers) disposed in the second internal cavity to be movable towards the second piezoelectric material; 
the first spring 7 (Suzuki) is disposed between the first piezoelectric material 16 (Kellett) and the first mass 18 (Kellett) to bias the first mass away from the piezoelectric material against a first portion 26 (Kellett) of the housing;
a second spring (identical to spring 7 of Suzuki, but associated with the second of the three accelerometers) disposed between the second piezoelectric material and the second mass to bias the second mass away from the piezoelectric material against a second portion (identical to part 26 of Kellett, but associated with the second of the three accelerometers) of the housing such that the second spring is compressively preloaded against the second piezoelectric material (the second accelerometer works in the same manner as the first accelerometer); 
the second mass is movable when the housing experiences a second acceleration in a second direction such that the second mass acts upon the second spring and the second spring acts against the second piezoelectric material, the second piezoelectric material outputting a second signal corresponding to a magnitude of the second acceleration, the first acceleration being in a direction different from a direction of the second acceleration (the second accelerometer works in the same manner as the first accelerometer, except that they detect accelerations in different directions, as taught by Nie).

As to claim 9, Kellett as modified teaches wherein the first portion 26 (Kellett) of the housing comprising a first removable top portion 26 (Kellett), the first spring 7 (Suzuki) being disposed between the first piezoelectric material 16 (Kellett) and the first removable top portion of the housing.

As to claim 10, Kellett as modified teaches wherein the first removable top portion 26 (Kellett) is movable (when pushed by a threaded metal plug 30 – pg. 2 lines 45-50 of Kellett) to apply a predetermined compressive force to compressively preload the first spring 7 (Suzuki) against the first piezoelectric material 16 (Kellett).

As to claim 11, Kellett as modified teaches wherein the spring 7 (Suzuki) is a Bellville type spring (the shape of the spring 7, as described on col. 3 lines 56-57, col. 4 lines 15-18 and fig. 2 of Suzuki, is that of a Belleville type spring).

As to claim 14, Kellett as modified teaches a third spring (this is identical to the first spring 7 taught by Suzuki, and is associated with the third of the three accelerometers) disposed between the first mass 18 (Kellett) and an internal surface of the housing (the first internal surface is formed by the cavity housing the internal structure of the third accelerometer; along a straight line, the third spring lies between the first mass and the first internal surface).

As to claim 15, Kellett as modified teaches wherein the second portion of the housing comprising a second removable top portion (this is identical to the first removable top portion 26 of Kellett, and is associated with the second of the three accelerometers), the second spring being disposed between the second piezoelectric material and the second removable top portion of the housing (this is similar to how the first spring 7 of Suzuki is between Kellett’s first piezoelectric material 16 and first removable top portion 26).

As to claim 16, Kellett as modified teaches wherein the second removable top portion is movable to apply a predetermined compressive force to compressively preload the second spring against the second piezoelectric material (Kellett teaches wherein the first removable top portion 26 is movable when pressed by a threaded plug 30 to compress against the first piezoelectric material 16, as taught in fig. 1, and this is similarly the case for the second of the three accelerometers).

As to claim 17, Kellett as modified teaches wherein the second spring is a Bellville type spring (the second spring is identical to the first spring 7 of Suzuki, which is a Bellville spring as previously discussed).

As to claim 20, Kellett as modified teaches a third spring (this is identical to the first spring 7 of Suzuki, and is associated with the third of the three accelerometers) disposed between the second mass (of the second of the three accelerometers) and an internal surface of the housing.

Claims 12-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellett in view of Suzuki and Nie as applied to claim 8 above and further in view of Albert (US 4221131 A).
As to claim 12, Kellett teaches the limitations of the claim except a stop for limiting a movement range of the first mass in a direction opposite to the direction of the first acceleration.
Albert teaches an accelerometer (fig. 2) with a mass 50, a housing 52 with a cavity (formed by the housing 52) and a stop (e.g. stop A of B) in the wall of the cavity for limiting a movement range of the mass in a direction opposite to a direction of the acceleration (i.e. if the acceleration is downward, then stop A prevents the mass from moving too far upward relative to the housing; if the acceleration is upward, then stop B prevent the mass from moving too far downward relative to the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the respective cavities and masses of Kellett as modified such that each cavity has a stop for limiting a movement range of each mass in a direction opposite to a respective direction of acceleration, as taught by Albert so as to further protect the piezoelectric elements (in Kellett, pg. 1 lines 66-71 and pg. 2 lines 23-32 teach that the piezoelectric material is protected from excessive forces perpendicular to the sensing direction, and col. 3 lines 35-40 of Albert teach that the stop protects a sensitive element 68 from excessive force parallel to the sensing direction; therefore, it would have been obvious to incorporate the teachings of Albert to further protect the piezoelectric materials of the modified Kellett).

As to claim 13, Kellett as modified teaches wherein the stop (stop A or B of Albert) is a step formed on an interior surface of the housing.

As to claim 18, Kellett as modified teaches the limitations of the claim except a stop for limiting a movement range of the second mass in a direction opposite to the direction of the second acceleration.
Albert teaches an accelerometer (fig. 2) with a mass 50, a housing 52 with a cavity (formed by the housing 52) and a stop (e.g. stop A of B) in the wall of the cavity for limiting a movement range of the mass in a direction opposite to a direction of the acceleration (i.e. if the acceleration is downward, then stop A prevents the mass from moving too far upward relative to the housing; if the acceleration is upward, then stop B prevent the mass from moving too far downward relative to the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the respective cavities and masses of Kellett as modified such that each cavity has a stop for limiting a movement range of each mass in a direction opposite to a respective direction of acceleration, as taught by Albert so as to further protect the piezoelectric elements (in Kellett, pg. 1 lines 66-71 and pg. 2 lines 23-32 teach that the piezoelectric material is protected from excessive forces perpendicular to the sensing direction, and col. 3 lines 35-40 of Albert teach that the stop protects a sensitive element 68 from excessive force parallel to the sensing direction; therefore, it would have been obvious to incorporate the teachings of Albert to further protect the piezoelectric materials of the modified Kellett).

As to claim 19, Kellett teaches wherein the stop is a step (stop A or B of Albert) formed on an interior surface of the housing.
Response to Arguments
Applicant's arguments filed 8/27/22 have been fully considered but they are not persuasive. 
Applicant argues on pgs. 1-2 of the remarks that one of skill in the art would not look to modify Kellett in view of Suzuki to have a spring between the piezoelectric element and the mass because such a modification would allegedly render Kellett inoperable. Applicant argues that Kellett requires firm abutting engagement between the mass and piezoelectric element in order to measure vibration, and that adding a spring between the mass and piezoelectric element as taught by Suzuki prevents the axial length of Kellett’s device from being minimized.
Applicant’s arguments are unpersuasive. Applicant’s suggestion that the prior art device would be unable to measure vibration without firm abutting engagement between the mass and piezoelectric element is not persuasive because Suzuki teaches a device in which vibration is detected with a spring 7 located between the mass 6 and piezoelectric element 2 (col. 3 lines 17-28 teach that when the sensor is subjected to vibrations, the piezoelectric element 2 is “struck with a strong force by way of the spring bearing 5,” which receives the “strong force” from the mass 6 via spring 7 as shown in fig. 2). Therefore, modifying Kellett such that there is a spring between the piezoelectric element and the mass, as taught by Suzuki, would not render the prior art combination inoperable because the piezoelectric element would still “feel” inertial forces from the mass through the spring.
Applicant’s argument that the prior art combination would increase the length of the prior art housing is not persuasive. Kellett and Suzuki do not teach that the drawings are to scale, meaning Applicant’s argument that having two springs in Kellett’s sensor housing (as taught by Suzuki) requires the housing to be lengthened is merely speculation. For example, Applicant provides no evidence of how the axial length of Kellett’s spring 24 compares with the axial lengths of Suzuki’s springs 7-8. When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See MPEP 2124 (II).
In response to applicant's argument that the mass would “require additional axial length for movement” in the first paragraph of pg. 2 (Applicant suggests that having two springs, as taught by Suzuki, inside of Kellett’s housing requires Kellett’s housing to be lengthened), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, Kellett teaches that the length of the accelerometer should be kept relatively small so that there is “relatively little “stretching” of the housing wall” so that “the seismic mass 18 will produce an accurate response to the shock or vibration.” Applicant fails to quantify how much stretching Suzuki’s teachings would allegedly cause in Kellett and fails to provide evidence that the alleged stretching in the combination would not be “relatively little.” Therefore, Applicant’s argument that the alleged lengthening of Kellett’s housing would render Kellett inoperable is not persuasive.

Applicant argues on pg. 2 of the remarks, based on the arguments addressed above, that Kellett teaches away from the combination of Kellett and Suzuki.
Applicant’s argument is not persuasive. Kellett does not suggest that it would be detrimental to transfer inertial force from the mass to the piezoelectric element through a spring as taught by Suzuki. Applicant’s argument is not persuasive at least because Applicant’s arguments above are unpersuasive. As discussed above, the combination of references does not render Kellett inoperable.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                

/JILL E CULLER/           Primary Examiner, Art Unit 2853